     Case 3:19-cr-00050-CWR-FKB Document 23 Filed 07/30/19 Page 1 of 6




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                              NORTHERN DIVISION

UNITED STATES OF AMERICA

V.                                       CRIMINAL NO. 3:19-cr-00050-CWR-FKB

OKANLAWAN O. NORBERT

                  MOTION TO SUPPRESS PHYSICAL EVIDENCE

       Comes now Defendant Okanlawan O. Norbert and files this Motion to Suppress

Statements and Physical Evidence. An evidentiary hearing is requested on this Motion. In

support of the Motion, Mr. Norbert presents the following:

                                    I.       Introduction

       Here, the discovery provided to the defense is unclear as to many details and se-

quence of events that led to Mr. Norbert’s arrest and the search that lead to the finding of

the subject firearm.

                                   II.       Relevant Facts

       This prosecution began when the Grand Jury returned a one-count indictment

 against Mr. Norbert on February 20, 2019, charging him with having been convicted pre-

 viously of a felony, that is, a crime which is punishable by imprisonment for a term ex-

 ceeding one year, knowingly possessed a firearm, in and affecting interstate and foreign

 commerce, in violation of Title 18, United States Code, Sections 922(g)(1) and 924(a)(2).

 The facts pertaining to this case follow.

       On November 29, 2017, the Hinds County Sheriff’s office allegedly received a tip

 that illicit drugs were being sold in the parking lot of The Millsaps Apartments which are

 located at 333 Millsaps Avenue in Jackson, MS. The tipster allegedly described several
   Case 3:19-cr-00050-CWR-FKB Document 23 Filed 07/30/19 Page 2 of 6




 individuals and described a vehicle. Sometime later, the investigator, that received the

 tip, along with other deputies of the Street Crimes Task Force, went to the location.

       The deputies patted down the individuals that were standing across the parking lot

 from the car matching the tipster’s description. Officers patted down Mr. Norbert, but

 nothing was found. One of the officers then approached and opened Mr. Norbert’s vehi-

 cle and allegedly saw a Taurus pistol on the floorboard by the driver’s seat. Deputies

 checked the gun’s serial number through Hinds County Dispatch and the gun was not

 listed as being stolen.

                                 III.    Argument

       A.      Evidence found as a result of Mr. Norbert’s illegal seizure should be
               suppressed.

       The Fourth Amendment to the United States Constitution sets forth protections

concerning searches and seizure of people and property:

            The right of people to be secure in their persons, houses, papers, and effects,
            against unreasonable searches and seizures, shall not be violated, and no War-
            rants shall issue, but upon probable cause, supported by Oath and affirmation,
            and particularly describing the place to be searched, and the persons or things
            to be seized.


       U.S. CONST. amend. IV. “The Fourth Amendment’s requirement that searches

and seizures be founded upon objective justification, governs all seizures of the person,

‘including seizures that involve only a brief detention short of traditional arrest.’” United

States v. Mendenhall, 446 U.S. 544, 551 (1980) (citations omitted). Additionally, a seizure

occurs “when the officer, by means of physical force or show of authority, has in some

way restrained the liberty of a citizen[.]” Terry v. Ohio, 392 U.S. 1, 19 n.16 (1968). Only a




                                              2
   Case 3:19-cr-00050-CWR-FKB Document 23 Filed 07/30/19 Page 3 of 6




search that is “pursuant to probable cause and exigent circumstances” can be an “exception

to the Fourth Amendment’s warrant requirement.” Steagald v. United States, 451 U.S. 204,

211, (1981). And probable cause for a seizure exists “when the totality of facts and cir-

cumstances” within a police officer’s “knowledge at the moment of arrest are sufficient for

a reasonable person to conclude that the suspect had committed, or was in the process of

committing an offense.” United States v. Shugart, 117 F. 3d 838, 846 (5th Cir.), cert. de-

nied, 522 U.S. 976 (1997) (quotations and citations omitted). “A defendant normally bears

the burden of proving by a preponderance of the evidence that the challenged search or sei-

zure was unconstitutional.” United States v. Ho, 94 F.3d 932, 936 (5th Cir. 1996) (citing

United States v. Roch, 5 F.3d 894, 897 (5th Cir. 1993)). However, in the present case, “in

which the officer acted without a warrant, the government bears the ultimate burden of

proving that the officer had probable cause.” Id.

       Here, the officers seized Mr. Norbert and entered his vehicle without an arrest war-

rant or search warrant. Given that the government has not proved that the officers’ war-

rantless seizure of Mr. Norbert was supported by probable cause, all physical evidence ob-

tained thereafter must be suppressed. See United States v. Rivas, 157 F.3d 364, 368 (5th

Cir. 1998) (noting that under the “fruit of the poisonous tree” doctrine, all evidence derived

from the illegal search or seizure must be suppressed).


       B.      Any self-incriminating statements allegedly made by Mr. Norbert
               should be suppressed.


       After being illegally seized, Mr. Norbert allegedly made a series of self-incriminat-

ing statements. These alleged statements occurred after the illegal seizure of his person by




                                             3
   Case 3:19-cr-00050-CWR-FKB Document 23 Filed 07/30/19 Page 4 of 6




the police and before he had been advised of his rights. The discovery provided to the de-

fense states that Mr. Norbert was advised of his rights and charges on the scene, but

whether Mr. Norbert was adequately advised of his Miranda rights will be further explored

at the evidentiary hearing on this matter. Here, the totality and circumstances reveal that

Mr. Norbert never knowingly and voluntarily waived his rights.

         C.     The tip received by the Hinds County Sheriff’s office is insufficient to
                establish probable cause.


         The Fifth Circuit has held that the “temporal aspect for the test of probable cause is

whether the anonymous information is reliable under the totality of the circumstances.”

United States v. Morales, 171 F.3d 978, 981 (5th Cir. 1999) (citations omitted). The Fifth

Circuit has applied the totality of the circumstances test which includes four factors:

1. The nature of the information. Morales at 981.

2. Whether there has been an opportunity for the police to see or hear the matter reported.

   Id.

3. The veracity and the basis of the knowledge of the informant. Id.

4. Whether there has been any independent verification of the matters reported through

   police investigation. Id at 981-82.

         The nature of the information given must be assessed. In Morales, the Fifth Circuit

found in favor of the defendant on this first element because the individuals who made the

911 call “did not indicate how they knew the information.” Id at 982. Here, there is no in-

formation on how the information was ascertained by the informant. Thus the nature of

the information is insufficient to establish probable cause.




                                               4
   Case 3:19-cr-00050-CWR-FKB Document 23 Filed 07/30/19 Page 5 of 6




       Next, there must be an analysis of whether the police have had the opportunity to

see or hear the matter reported. In Morales, the Fifth Circuit noted that the police officers

did not observe the reported conduct “to corroborate the 911 call,” nor did they “spend

much time” appropriately investigating the scene prior to the search. Id. So the court

found that the facts did not justify probable cause for a warrantless search. Here, there is

no indication that the police observed illicit behavior before their warrantless seizure of the

individuals and subsequent search of Mr. Norbert’s vehicle. Here, as in Morales, the facts

do not justify probable cause for a warrantless search.

       The discovery provided to the defense does little in determining the veracity and

basis of knowledge of the informant. This issue should be further explored by this Court at

the evidentiary hearing. Currently, there is no information to confirm the basis of

knowledge of the caller allowing the tip to establish probable cause for a warrantless

search. Therefore, this criteria of the test should favor the defense.

       Finally, there must be an independent verification of the matters that were reported.

Here, Mr. Norbert is seized and patted down with nothing found on his person that would

corroborate the caller’s claims. Further, there are no illicit drugs found in his vehicle that

would support the report given by the informant. As a result, this element of the four part

test should also favor the defendant.

       In this case, the call placed to the Hinds County Sheriff’s office fails to satisfy the

Fifth Circuit’s totality of the circumstances four part test. Consequently, the reported in-

formation given by the informant fails to establish probable cause for a warrantless seizure

of Mr. Norbert and the subsequent warrantless search of his vehicle. Thus, all evidence

and any alleged statements made by Mr. Norbert should be suppressed.




                                               5
   Case 3:19-cr-00050-CWR-FKB Document 23 Filed 07/30/19 Page 6 of 6




                                       IV. Conclusion

       Wherefore, Defendant Okanlawan O. Norbert, respectfully asks this Court to grant

his Motion to Suppress all Evidence, after conducting a hearing on the issue.

       Respectfully submitted this the 30th day of July, 2019.



                                              OKANLAWAN O. NORBERT, Defendant



                                 By:          Omodare B. Jupiter
                                              Federal Public Defender


                                              /s/ Abby W. Brumley
                                              Abby W. Brumley, MB#101929
                                              Assistant Federal Public Defender
                                              200 South Lamar St., Suite 200-N
                                              Jackson, MS 39201
                                              Telephone: 601-948-4284
                                              Facsimile: 601-948-5510
                                              Email: abby_brumley@fd.org




                                 CERTIFICATE OF SERVICE


           I, Abby W. Brumley, hereby certify that on this day I electronically filed the fore-

   going with the Clerk of the Court using ECF system which sent notification of such filing

   to all attorneys of record.

               This the 30th day of July, 2019.


                                                      /s/Abby W. Brumley
                                                      Assistant Federal Public Defender



                                              6
